Diakhite v City of New York (2018 NY Slip Op 03332)





Diakhite v City of New York


2018 NY Slip Op 03332


Decided on May 8, 2018


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 8, 2018

Sweeny, J.P., Renwick, Mazzarelli, Gesmer, Singh, JJ.


6497N 111248/08

[*1] Oumar Diakhite, Plaintiff,
vThe City of New York, et al., Defendants.
Raymond Schwartzberg & Associates, PLLC, Nonparty Appellant,
vEdelman, Krasin & Jaye PLLC, Nonparty Respondent.


Raymond Schwartzberg & Associates, PLLC, New York (Steven I. Brizel of counsel), for appellant.
Edelman, Krasin & Jaye PLLC, Westbury (Kara M. Rosen of counsel), for respondent.

Order, Supreme Court, New York County (Margaret A. Chan, J.), entered January 25, 2017, which denied the motion of non-party appellant Raymond Schwartzberg & Associates, PLLC to reject the report of the Special Referee, dated August 31, 2015, granted the motion of nonparty respondent Edelman, Krasin & Jaye PLLC to confirm the referee's report, and directed that the Edelman firm was entitled to 95% of the net contingency fee earned in this action and that appellant was entitled to 5% of the fee, unanimously affirmed, without costs.
The referee's findings are supported by the record (see Lai Ling Cheng v Modansky Leasing Co. , 73 NY2d 454, 458 [1989]; Board of Mgrs. of Boro Park Vil.-Phase I Condominium v Boro Park Townhouse Assoc. , 284 AD2d 237, 238 [1st Dept 2001]). He considered the relevant factors including the amount of time spent by the attorneys on the case, the nature and quality of the work performed and the relative contributions of counsel toward achieving the outcome (Lai Ling Cheng , 73 NY2d at 458; Board of Mgrs. , 284 AD2d at 237).
We have considered appellant's remaining arguments, including that the motion court should have rejected respondent's cross motion as untimely, and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 8, 2018
CLERK